NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                MATTHEW CHARLES WRIGHT, Petitioner.

                         No. 1 CA-CR 15-0645 PRPC
                              FILED 4-20-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-006281-001
              The Honorable Pamela Hearn Svoboda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Matthew Charles Wright, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the court, in
which Judge Patricia K. Norris and Chief Judge Michael J. Brown joined.
                              STATE v. WRIGHT
                              Decision of the Court

J O H N S E N, Judge:

¶1           Matthew Charles Wright petitions for review of the summary
dismissal of his untimely notice for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Wright pled guilty to two counts of attempted molestation of
a child and one count of attempted sexual conduct with a minor, each a
Class 3 felony and dangerous crime against children. In October 2010, the
superior court sentenced Wright to a ten-year prison term on one of the
convictions for attempted molestation of a child and placed him on lifetime
probation for the other two convictions.

¶3            In August 2015, Wright moved for permission to file an
untimely petition for post-conviction relief. Wright did not provide any
facts to support a claim for post-conviction relief; instead, he simply stated
he "will make his claims clear in his petition once permission is granted."
Treating the motion as a notice of post-conviction relief, the superior court
summarily dismissed it for failure to provide any factual support for an
untimely petition. This petition for review followed.

¶4            On review, Wright argues relief should be granted because
the superior court imposed illegal sentences because probation for a Class
3 felony cannot exceed five years. We review the denial of a petition for
post-conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562,
566, ¶ 17 (2006). We may uphold the superior court's ruling "on any basis
supported by the record." State v. Robinson, 153 Ariz. 191, 199 (1987).

¶5             The superior court did not err in summarily dismissing the
untimely notice of post-conviction relief. Because Wright's motion was
filed more than 90 days after entry of judgment and sentence, it was
untimely. Ariz. R. Crim. P. 32.4. When a claim is raised in an untimely
post-conviction proceeding, the notice must set forth the "reason for not
raising the claim . . . in a timely manner." Ariz. R. Crim. P. 32.2(b). "If . . .
meritorious reasons do not appear substantiating the claim and indicating
why the claim was not stated . . . in a timely manner, the notice shall be
summarily dismissed." Id. Because Wright provided no reason for his
failure to raise his claim in a timely manner, the superior court properly
dismissed the notice.

¶6            Moreover, an untimely petition for post-conviction relief may
raise claims only pursuant to Rule 32.1(d), (e), (f), (g) or (h). Id.; see also State



                                         2
                           STATE v. WRIGHT
                           Decision of the Court

v. Shrum, 220 Ariz. 115, 118, ¶ 13 (2009) (noting "few exceptions" to "general
rule of preclusion" for claims in untimely petitions). A claim of illegal
sentence does not fall within Rule 32.1(d), (e), (f), (g) or (h) because it is
encompassed within Rule 32.1(c). See State v. Cazares, 205 Ariz. 425, 426, ¶
4 (App. 2003).

¶7            In any event, Wright's claim is without merit. Although the
maximum length of probation for a Class 3 felony is generally five years,
because Wright was convicted of sex offenses under chapter 14 of Title 13,
the court was authorized to impose lifetime probation. Ariz. Rev. Stat. § 13-
902(E) (2017).1

¶8            Accordingly, although we grant review, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




1      Absent material revision in the intervening years, we cite the current
version of the statute.


                                        3